Citation Nr: 0613718	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-14 113	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently rated as 40 percent disabling.

Veteran represented by:  AMVETS

ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, confirmed and continued the 
assigned 40 percent rating for residuals of a lumbosacral 
strain.

In May 2005, the veteran appeared before the undersigned at a 
Board hearing held at the RO.  The transcript of the hearing 
is of record.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1963 to July 1966.

2.	On April 17, 2006, the Board was notified by the RO in 
Boston, Massachusetts, that the veteran died in December 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


